DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is FINAL.


Claim Objections
Claim 6 is objected to because of the following informalities:
Change from “further configured to” to “further configured to:” (page 3).
Change from “the second system element; and” to “the second system element; [[and]]” (page 3).
Change from “individual second system elements;” to “individual system elements;” (page 4).
Change from “relationships between second individual system elements;” to “relationships between the second individual system elements;” (page 4).
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.
	
	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claim 1 recites:
generate a first allocation matrix;
access a representation of relationships between individual system elements, representing lower-level system elements to be considered at a current-level of design of a product, with each other;
create an element entry in the first allocation matrix for at least a subset of the individual system elements;
create an element entry in the first allocation matrix for one or more directional relationships between the individual system elements as indicated in the representation;
create function and requirements entries in the first allocation matrix based on pre-existing requirements for the product applicable to the current-level of design;
generate additional function and requirements, and create corresponding entries in the first allocation matrix, based on current-level architectural requirements, including at least functions and requirements for one or more of the directional relationships indicated in the representation; and
provide the first allocation matrix representing possible, selectable correlations allowing for correlation of the element entries, of the individual system elements and the relationships, with requirements.
	The ‘generate’ limitations in # 1 and # 6 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses a person generating a simple matrix on paper (per # 1) and/or generating additional data on paper (per # 6).
	The ‘access’ limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “accessing” in the context of this claim encompasses the person performing mere data gathering.

	The ‘provide’ limitation in # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “providing” in the context of this claim encompasses the person, e.g., notifying a team of additional people in the form of insignificant extra-solution activity.

	Claims 2 and 3 merely further describe the representation of relationships of Claim 1.

	Claim 4 recites:
determine a set of in scope individual system elements based on the preliminary document;
determine placement of the in scope individual system elements within the framework of a block diagram based on placement information included in the preliminary document;
place the in scope individual system elements in the determined placements;
determine in scope directional relationships between the in scope elements based on the preliminary document; and
place representations of the in scope directional relationships within the block diagram, the representations representing directionality and having at least one visual characteristic based on a type of a given one of the in scope directional relationships determined based on the preliminary document.
	The ‘determine’ limitations in # 8, # 9, and # 11 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the person making determinations by thinking about data.
	The ‘place’ limitations in # 10 and # 12 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “placing” in the context of this claim encompasses the person writing down data on paper.

	Claim 5 recites:
determine a sub-system relationship between two individual system elements based on the preliminary document, defining a first of at least two individual system elements that is a sub-part of a second of the at least two individual system elements; and
place the first system element within the second system element within the block diagram.
	The ‘determine’ limitation in # 13 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the person making a determination by thinking about data.
	The ‘place’ limitation in # 14 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “placing” in the context of this claim encompasses the person writing down data on paper.

	Claim 6 recites:
generate a second allocation matrix for at least the second of the at least two individual elements, responsive to the occurrence of the first system element defined as within the second system element; and
access a representation of relationships between second individual system elements of a second system represented by the second system element;
create an element entry in the new allocation matrix for at least a subset of the individual second system elements;
create an element entry in the second allocation matrix for one or more directional relationships between the second individual system elements as indicated in the representation of relationships between second individual system elements;
create function and requirements entries in the second allocation matrix based on pre- existing requirements for the product applicable to a level of design represented by the second system, including at least any requirements correlated to the second system in the first allocation matrix;
generate additional function and requirements, and create corresponding entries in the second allocation matrix, based on architectural requirements for the level of design represented by the second system, including at least functions and requirements for one or more of the directional relationships indicated in the representation of relationships between second individual system elements; and
provide the second allocation matrix representing possible, selectable correlations allowing for correlations of the element entries, of the second system elements and relationships between second individual system elements, with requirements.

	The ‘access’ limitation in # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “accessing” in the context of this claim encompasses the person performing mere data gathering.
	The ‘create’ limitations in # 17 - # 19 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “creating” in the context of this claim encompasses the person adding to the simple matrix on paper.
	The ‘provide’ limitation in # 21 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being 

	Claim 7 merely further describes the element entry of Claim 1.

	Claims 8 and 16 recite:
generate a current-level failure mode and effects analysis (FMEA) for a current-level system represented by an allocation matrix accessible by the processor;
determine, based on the allocation matrix, one or more failure modes based on requirements included in the allocation matrix;
include the requirements in the FMEA;
designate, based on the allocation matrix designating correlation between a given requirement, for which a given failure mode was determined, and one or more system elements, a possible cause of the given failure mode as the one or more system elements correlated to the given requirement;
include the designated possible cause as a possible cause for the given failure mode in the FMEA; and
repeat the designation of possible causes and inclusion of possible causes until the one or more failure modes determined for the FMEA all have corresponding causes, as indicated by the allocation matrix, associated therewith in the FMEA.

	The ‘determine’ and ‘designate’ limitations in # 23 and # 25 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “determining” and “designating” in the context of this claim encompasses the person making determinations / designations by thinking about data.
	The ‘include’ limitations in # 24 and # 26 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “including” in the context of this claim encompasses the person adding to the simple written FMEA on paper.
	The ‘repeat’ limitation in # 27 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being 

	Claim 9 merely further describes the cause (e.g. the possible cause) of Claim 8.

	Claims 10 and 17 recite:
determine, for at least one failure mode having a plurality of single-point causes, one or more multi-point causes representing combinations of the single-point causes for at least one of the one or more failure modes.
	The ‘determine’ limitation in # 28 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the person making a determination by thinking about data.

	Claim 11 recites:
sort the one or more multi-point causes based on comparison to historical data indicating historical multi-point cause occurrences, wherein the historical data is correlated to the determined multi-point causes based on historical multi-point causes having the same aggregated single-point bases as individual ones of the determined multi-point causes.


	Claims 12 and 17 recite:
add the determined multi-point causes to the FMEA as possible causes for the at least one of the one or more failure modes.
	The ‘add’ limitation in # 30 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “adding” in the context of this claim encompasses the person adding to the simple written FMEA on paper.

	Claims 13 and 18 recite:
generate a fault tree analysis (FTA) based on the FMEA, the FMEA including one or more single-point causes associated with one or more failure modes and multi-point causes associated with one or more failure modes.


	Claims 14 and 19 recite:
represent the one or more single-point causes as OR gates in the FTA, based on the occurrence of single-point causes in the FMEA, and to represent the multi-point causes as AND gates in the FTA, based on the occurrence of multi-point causes in the FMEA.
	The ‘represent’ limitation in # 32 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “representing” in the context of this claim encompasses the person further generating the simple written FTA on paper.

	Claims 15 and 20 recite:
obtain a set of metrics based on a failure mode effects and diagnostics analysis (FMEDA) related to the FMEA and to
determine one or more safety mechanism inclusions in the FMEA that will result in at least one metric represented by the FMDEA being below a predefined threshold requirement.
	The ‘obtain’ limitation in # 33 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “obtaining” in the context of this claim encompasses the person performing mere data gathering.
	The ‘determine’ limitation in # 34 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the person making a determination by thinking about data.

Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element – a processor.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer 

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor amounts to no more than a component executing mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
	The Examiner indicates additional consideration with regards to step 2B using MPEP 2106.05(d)(II):
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and
	iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).

	Accordingly, for at least the reasoning provided above, Claims 1-20 are patent ineligible.


Allowable Subject Matter
Claims 1, 8, and 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.

Claims 2-7, 9-15, and 17-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 8, and 16 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…generate additional function and requirements, and create corresponding entries in the first allocation matrix, based on current-level architectural requirements, including at least functions and requirements for one or more of the directional relationships indicated in the representation; and provide the first allocation matrix representing possible, selectable correlations allowing for correlation of the element entries, of the individual system elements and the relationships, with requirements.”
Claim 8: “…repeat the designation of possible causes and inclusion of possible causes until the one or more failure modes determined for the FMEA all have corresponding causes, as indicated by the allocation matrix, associated therewith in the FMEA.”
Claim 16: “…repeating the determining of possible causes and including of possible causes until the one or more failure modes determined for the FMEA all have corresponding causes, as indicated by the allocation matrix, associated therewith in the FMEA.”


Response to Arguments
Applicant's arguments filed 01/13/2022, with regards to 35 U.S.C. 101, have been fully considered, but they are not persuasive.

With regards to the 35 U.S.C. 101 rejections of Claims 1-20, the Remarks argue that:
“As with the Example above (Example 46, Claim 3), the specific steps taken eventually result in a populated matrix with selectable correlations between elements, that represent either system elements or directional relationships, and elements that represent requirements (Claim 1), or in a populated FMEA that includes identified possible root causes for each determined failure.  This is more than doing the analysis; it is doing something with it.  The fact that the example includes a physical gate and the claims recite output of a matrix or FMEA is not particularly material.  In the same manner that the matrix could allegedly be generated on paper, the gate can be swung by the hand of the farmer.  In the Example, the farmer could evaluate the animals and control the gate, completely without the use of technology, as would have been done for years prior to the invention of the underlying concepts that facilitated the implementation of the claimed technology.  There is not even an indication that the claimed technology does a better job of evaluating the animals or routing them; it simply does both things so that the farmer does not have to do them.  Given that this is the case, the fact that results in the practical application must then be the fact that the determinations (whether or not the animal is behaving oddly) are utilized to produce a practical outcome.  In that sense, the present claims are no different from Claim 3 of Example 46.”
However, the Examiner respectfully disagrees.
Step d of Claim 3 in Example 46 recites automatically operating the sorting gate, by the processor sending a control signal to the sorting gate to route the animal into a holding pen when the analysis results from step (iii) for the animal indicate that the animal is exhibiting an aberrant behavioral pattern, and by the processor sending a control signal to the sorting gate to permit the animal to freely pass through the sorting gate when the analysis results for the animal indicate that the animal is not exhibiting an aberrant behavioral pattern.  These automated steps do avoid the need for the farmer to have to manually do any steps on his/her own.  The key with the practical outcome in the Example is the automation.
However, none of the steps in Claims 1-20 mention any sort of automatic, or automated, process.  As such, a user can perform the claimed steps of the instant application manually using only their mind and/or pen and paper.  The “providing” steps, as indicated above, in the context of the pertinent claims encompass the person, e.g., notifying a team of additional people in the form of insignificant extra-solution activity.
Even assuming, arguendo, that one or more of the steps of Claims 1-20 are capable of being automatic, the Examiner asserts that merely adding the word “automatically” into at least portions of the claimed invention of the instant application is not a guarantee that Claims 1-20 are instantly patent eligible.  Simply typing in letters and/or numbers using a generic keyboard and having the letters and/or numbers automatically appear on the monitor is still a generic function of a computer, for A Claim That Requires a Computer May Still Recite a Mental Process.”

For at least the reasoning provided above, Claims 1-20 remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For 





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114